Citation Nr: 1450987	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-47 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to bilateral pes planus and/or service-connected residuals of right ankle fracture.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to bilateral pes planus and/or service-connected residuals of right ankle fracture.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, a Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the electronic claims file.  During the hearing, the Veteran waived initial adjudication by the Agency of Original Jurisdiction (AOJ) of additional evidence received since the October 2012 supplemental statement of the case, which includes VA treatment records dated to May 2014.  Therefore, the Board may properly review the newly received evidence.  Furthermore, during the hearing the Veteran was granted an additional 60 days in order for him to submit additional evidence; however, to date, additional evidence has been received.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for lumbar and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if any action is required.

FINDINGS OF FACT

1.  On the Veteran's March 1978 service induction examination, second degree bilateral pes planus was noted.

2.  The Veteran's pre-existing bilateral pes planus did not increase in severity during service.

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest in service or within one year of the Veteran's discharge from service. 

4.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

As relevant to the Veteran's claims for service connection for bilateral hearing loss and pes planus, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds VA has complied with its duty to assist the Veteran in the development of his claims decided herein.  In this regard, the Board notes that all available STRs, service personnel records, and post-service VA and private treatment records were obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in December 2008 and September 2012 in order to determine the nature and etiology of his bilateral hearing loss and pes planus, respectively.  The Board finds the examinations and opinions to be adequate to decide the issues as they are predicated on a full review of the record, to include the Veteran's statements made regarding the onset of his hearing loss and pes planus, his STRs, and post-service records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claims decided herein has been satisfied.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned noted the issues on appeal. Also, information was solicited regarding the Veteran's claim that his bilateral hearing loss was as a result of in-service noise exposure, and that his bilateral pes planus was aggravated due to the types of duties he performed during his military service.  Furthermore, during the hearing, the undersigned recommended the submission of additional evidence that may be helpful to the claims and held the record open for 60 days so as to allow the Veteran to submit it; however, to date, no additional evidence has been received.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  There was no indication based on the hearing testimony that there was additional, outstanding evidence necessary to decide the claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306. 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pes Planus

The Veteran's March 1978 service induction examination noted second degree bilateral pes planus that was considered non-disabling.  The STRs are silent as to any complaints of, or treatment for, bilateral pes planus during service.  On his October 1983 separation examination, while the Veteran reported painful and swollen joints, he denied any foot trouble.  Clinical evaluation of his feet was normal.

Post-service treatment records show no specific treatment for bilateral pes planus.  The Board notes, however, that in a July 2008 statement, the Veteran's private chiropractor, Dr. B., documents that the Veteran's bilateral pes planus is a contributing factor to his chronic back pain.  In a September 2008 statement, the Veteran indicated that his bilateral pes planus was diagnosed during his induction and was not mentioned again and, in fact, was only re-discovered in his records by his representative in July 2008.  The Veteran stated that, over the years, he has experienced increasing pain in his feet.

On September 2012 VA examination, the Veteran reported he had his first onset of foot pain in 1979 while overseas working on the flight line with constant standing, also some sitting.  He indicated that he did not seek care for his feet, as he thought it was normal sore feet.  The Veteran stated that he was not aware he had flat feet from his enlistment examination.  He indicated that he first sought care for his feet three years ago for bilateral foot pain.  The Veteran reported that, since service, he has worked as a bank courier, mostly driving.  He also worked for the United States Postal Service for two years on his feet as a clerk/sorter and at a hotel on his feet as busser/room service.  The Veteran reported that his foot pain was present while in service and after, but seemed to become worse after a post-service motor vehicle accident.

Physical examination revealed very mild bilateral pes planus.  The examiner found that the bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that the Veteran was noted to have asymptomatic pes planus upon enlistment exam, there were no STRs for flatfoot or foot pain during service, and the separation exam did not mention pes planus.  Further, on separation exam, there were no foot complaints, and a normal foot examination was found.  The examiner noted that this suggests that the condition was mild.  The examiner also noted that the Veteran did not seek care until recently, about three years ago per his history, for his foot pain.  The examiner further found that the Veteran was in service for five years, but he was on his feet in the Postal Service for 22 years.  The examiner opined that this combined with the very recent complaints of foot pain, indicated that the postal service was the cause of his aggravation of pes planus pain, not military service.  

During the August 2014 Board hearing the Veteran testified that his foot pain increased during service due to wearing heavy gear and marching on the hard surface.  He also stated that his foot pain has continued to the present time and has worsened over the years.  See page 9 of the Board hearing transcript.  

As stated previously, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Therefore, since the Veteran's bilateral pes planus was noted on his induction examination, he is not entitled to the presumption of soundness. 

If, as here, a pre-existing disorder is noted upon entry into the military service, the Veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  However, the presumption of aggravation applies where there was a worsening of the disorder during the Veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In regard to whether there was an in-service worsening of the pes planus, the Veteran reports that wearing heavy gear and marching on the hard surface aggravated his bilateral foot disorder.  However, the Veteran's STRs are negative for complaints or findings of bilateral pes planus.  Moreover, on an October 1983 Report of Medical History, he denied any foot trouble, and his accompanying October 1983 separation examination revealed that clinical examination of his feet were normal.  

Additionally, the record is void of documentation of any foot disorder until July 2008, some twenty-five years after the Veteran's separation from service. Furthermore, the September 2012 VA examiner determined that the Veteran's bilateral pes planus did not increase in severity during service.  Specifically, she found that the Veteran's current bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that the asymptomatic pes planus was noted at enlistment exam; there were no STRs for flatfoot or foot pain during service, and the separation exam did not mention pes planus.  Further, on separation exam, there were no foot complaints, and a normal foot exam was found.  The examiner noted that this suggests that the condition was mild.  

In this regard, the Board accords great probative weight to the September 2012 VA examiner's opinion as such was predicated on a full review of the record, to include the Veteran's statements made regarding the onset of his bilateral foot pain, his STRs, and post-service records.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

In the instant case, although the Veteran is competent to report that he wore heavy gear and marched on hard surfaces during his active military service and is competent to describe bilateral foot pain during service and since service, the Board finds that he is not competent to offer an opinion as to whether his pre-existing pes planus increased in severity during service since he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that pes planus has worsened beyond the natural progression as a result of any instance of the Veteran's military service, to include wearing heavy gear and marching on hard surfaces, involves knowledge of the impact of such activities on the arch, an internal structure, of the foot.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion as to whether his bilateral pes planus were aggravated as a result of his military service and, therefore, his opinion is nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on the foregoing, the Board finds that, as there was no increase in the severity of the Veteran's pre-existing pes planus during service, such was not aggravated by service and, therefore, service connection is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral hearing loss

The Veteran contends that he currently has bilateral hearing loss as a result of his in-service exposure to excessive noise from aircraft line noise while he was a security policeman guarding the F-111 aircraft.

On March 1978 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
10
10
15
10

The Veteran's service treatment records are negative for hearing loss during service.  Indeed, an April 1979 audiogram noted normal hearing, and the examiner documented no significant threshold shifts.  On October 1983 Report of Medical History, the Veteran denied hearing loss, and audiological evaluation revealed pure tone thresholds, in decibels to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
0
0
0
10
10

The Board notes, however, despite the lack of complaints, treatment, or diagnoses referable to bilateral hearing loss during service, the Board finds that the Veteran was exposed to noise during his military service.  In this regard, it was reported that the Veteran was exposed to aircraft noise without hearing protection while working as a security specialist guarding the aircraft.  The Board acknowledges that the Veteran is competent to describe the nature and extent of his in-service noise exposure, and his contentions are consistent with his documented service with the Army.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

The Board further finds that the Veteran has a current diagnosis of a bilateral hearing loss disability per VA regulations.  Specifically, the audiometric findings noted at the December 2008 VA examination reveals auditory thresholds over 40 decibels in at least one frequency.  38 C.F.R. § 3.385.  As such, the matter before the Board turns on a finding of a nexus between the Veteran's bilateral hearing loss and in-service noise exposure.  

After a review of the complete record, the Board finds that the Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include his in-service noise exposure, and did not manifest within one year of the Veteran's discharge from service.  As such, service connection for bilateral hearing loss is not warranted.

In this regard, the Veteran was afforded a VA examination in February 1984, within approximately four months of his service discharge in November 1983, in order to evaluate his claim for service connection for ear infections.  At such time, he complained of a right ear infection and noted that his hearing was somewhat reduced; however, he had normal hearing per VA regulations on examination.  Specifically, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
0
0
5
-
0

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.

Additionally, the December 2008 VA examiner opined that the Veteran's bilateral hearing loss is not caused by or a result of military related acoustic trauma.  In support of such opinion, the examiner noted that the results of the enlistment and discharge audiograms were normal; the Veteran had a history of both military and non-military noise exposure; and that a study by the Institute of Medicine concluded that there was no scientific basis for hearing normal at discharge and delayed or late onset noise-induced hearing loss being causally attributable to military noise exposure several years later.  

The Board accords great probative weight to the December 2008 VA examiner's opinion as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Moreover, such opinion is consistent with the findings noted at the Veteran's first post-service VA examination in February 1984.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  However, the first diagnosis of such disability was at the December 2008 VA examination, which is more than one year after the Veteran's separation from service in October 1973.  Furthermore, while the Veteran has alleged a continuity of bilateral hearing loss symptomatology since his military service, see page 13 of the Board hearing transcript, the Board finds such allegation not credible as it conflicts with the evidence of record.  Indeed, at the time of his service separation in October 1983, the Veteran denied hearing loss.  Furthermore, the separation audiogram not only showed normal hearing, but that his hearing appeared to have improved since enlistment.  Moreover, he had normal hearing upon evaluation in February 1984, within four months of his service separation.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



Tinnitus

The Veteran's STRs are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, as noted above, he is competent to report his in-service exposure to noise while working as a security guard on a flight line.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with his Military Occupational Specialty of Security specialist.  The record also reflects a diagnosis of tinnitus.  In this regard, December 2008 VA examination reports reflects a diagnosis of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

In December 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  At such time, the audiologist opined that the Veteran's tinnitus is not the result of his military noise exposure.  The examiner noted that there were no complaints of tinnitus in service; however, the rationale for such opinion focused solely on the Veteran's hearing loss.  Consequently, the Board accords no probative value to such opinion.    

During the December 2008 VA examination, the Veteran reported tinnitus as intermittent bilateral high pitched sound, music, and voices that began while he was in the service.  Furthermore, during the August 2014 Board hearing, the Veteran indicated that he started to experience ringing and buzzing in his ears while he was still overseas.  See page 6 of the Board hearing transcript.  

The Board finds that the Veteran has competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such is supported by his consistent statements throughout the course of his appeal, as well as by his testimony during the August 2014 Board hearing.

The Court has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that lay testimony could, in certain circumstances, constitute competent nexus evidence). 

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service and has continued to the present time, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service noise exposure.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his low back and neck disorders are related to his in-service duties that required carrying heavy equipment or, in the alternative, caused or aggravated by his bilateral pes planus (which has not been found to be service-connected) and/or his service-connected residuals of right ankle fracture.  In this regard, in July 2008, the Veteran's private chiropractor, Dr. B., submit a statement that, in relevant part, indicates that his right ankle fracture may be a contributing factor to his back pain.  

The Veteran was afforded a VA examination in September 2012 to address the etiology of such disorders, to include whether such disorders were as a result of his bilateral pes planus.  The examiner found that the Veteran's neck and back disabilities were not a result of his bilateral pes planus, and more likely the result of a post-service motor vehicle accident.  The Board notes, however, there has not been an opinion as to whether or not the low back and neck disorders are related to service on a direct basis or caused or aggravated by the Veteran's service-connected residuals of right ankle fracture.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the Board finds that an addendum opinion is necessary to decide the claims. 

Also, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his low back and neck disorders. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his low back and neck disorders.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2.  After obtaining any outstanding records, the Veteran's record should be returned to the September 2012 VA examiner who conducted the examination pertaining to the Veteran's lumbar spine and neck disorders.  If the September 2012 VA examiner is unavailable, forward the record to an appropriate medical professional to offer an opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

(A) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine and neck disabilities are related to his military service, to include his in-service duties that required carrying heavy equipment.

(B)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine and neck disabilities, were caused or aggravated (beyond the natural progress of the disease) by the Veteran's service-connected residuals of a right ankle fracture.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's contentions that his low back and neck disabilities have been aggravated by his right ankle fracture symptomatology, as well as Dr. B.'s July 2008 statement that the Veteran' right ankle fracture may be a contributing factor to the Veteran's back pain.  

The examiner should provide the rationale for any opinion provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


